                            UN ITED STA TES D ISTRICT CO U RT
                            SO U TH ERN D ISTRICT OF FLOR ID A
                     CA SE N O .18-20889-CR-M A RTW EZ/OTAZO-M YES

UN ITED STA TES O F A M ERICA

       Plaintiff,
V S.

D A VID JANIES G OLDA M M ER,

       D efendant.
                                 /

       O RD ER A D O PTIN G M A G ISTR ATE 'S REPO R T AN D RE C O M M EN D A TIO N

       TH IS CAU SE cam e before theCourtupon Defendant'sM otion to Suppress

EvidenceLECF No.261,filedonFebruary4,2019.
       TH E M ATTER wasreferred to United StatesM agistrateJudgeAlicia M .Otazo-Reyes,
and accordingly,the M agistrate Judge conducted an evidentiary hearing on February 28,2019. A

ReportandRecommendation LECF No.461wasfiledonM arch 18,2019,recommendingthat
D efendant'sM otion to Suppress be D enied.

       Thepartieswereaffordedtheopportunitytofilewrittenobjectionsifany,fourteen(14)
daysfrom thedateoftherepol'tandtherecordrevealsthataNoticeofNo Objectiontothe
ReportandRecommendationLECF No.531wasfiledby Defendant'sCounselandnotedbythis
Court. A her a de novo review ofthe Record and M agistrate Otazo-Reyes'well-reasoned Report
and Recom m endation,itis hereby:
       O R DE RED A ND A DJU D G ED thatU nited States M agistrate Judge A licia M .O tazo-
Reyes'ReportandRecommendation(ECF No.46jisherebyADOPTED AND AFFIRM ED in
itsentirety.Defendant'sM otion to SuppressEvidence(ECFNo.26IisDENIED.
       DONE AND ORDERED in ChambersatMiami,Florida,this $0 dayofApril,20l9.
                                                           --
                                                            -.
                                                     ,..        -$
                                                              ,y     ., j
                                                     '
                                                     ..
                                                      -.
                                                       --.
                                                         --
                                                          .
                                                          -
                                                          .-...t.;   --t j
                                                                 -t- i
                                                                     -    j)
                                                                           ,
                                                                           .-
                                                                            .
                                                                            y .
                                                                              $.
                                                                 ,
                                                    JOSE E.
                                                          'M'ARTINEZ
                                                    UNITFV STATESDISTRICT JUDGE
Copiesprovided to:
M agistrate Judge Otazo-Reyes
AllCounsel()fRecord
